By the Court:
The indictment in this case clearly charges the crime of riot, under the first sentence of section 639 of our criminal statutes. (See Bish. Orim. Prac., see. 992.) The details entered into in the indictment, which go to show that the crime of robbery was also committed, when it is not the intent to indict for that crime, are but surplusage.
The instructions referred to on page 5 of the appellant’s brief were grounded on the subsequent provisions of section 639, which were not involved in the case before the court, and consequently were correctly refused. It is sufficient for the indictment to allege that the defendants “did encourage the other persons participating” in the said riot “to acts of violence and force.” (2 Bish. Crim. Prac., secs. 74,
*32775, 200.) The verdict follows the indictment in this last particular, and also finds the defendants guilty of riot generally, which implies a conviction of the crime of riot charged in the indictment. (Crim. Statutes, sec. 179.)
Judgment affirmed.